

115 S690 RS: HUBZone Investment Protection Act
U.S. Senate
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 196115th CONGRESS1st SessionS. 690IN THE SENATE OF THE UNITED STATESMarch 21, 2017Mr. Cardin (for himself, Mr. Risch, Mrs. Shaheen, Ms. Hirono, Mr. Van Hollen, Mr. King, Mr. Brown, Mr. Peters, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipAugust 2, 2017Reported by Mr. Risch, without amendmentA BILLTo extend the eligibility of redesignated areas as HUBZones from 3 years to 7 years.
	
 1.Short titleThis Act may be cited as the HUBZone Investment Protection Act. 2.Modification to the HUBZone programSection 3(p)(4)(C) of the Small Business Act (15 U.S.C. 632(p)(4)(C)) is amended by striking until the later of and all that follows and inserting for the 7-year period following the date on which the census tract or nonmetropolitan county ceased to be so qualified..August 2, 2017Reported without amendment